Citation Nr: 0907158	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for panic 
disorder with agoraphobia, currently staged as 10 percent 
disabling prior to May 28, 2004, and as 30 percent disabling 
thereafter.

2.  Entitlement to an initial increased rating for mild 
multilevel spondelotic disease of the lumbar spine, currently 
staged as noncompensably disabling prior to May 28, 2004, and 
as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1992 to April 
1999.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the benefits sought 
on appeal.  The RO in Atlanta, Georgia, is currently handling 
the appeal.
			
The Board notes that the issues at bar have been 
recharacterized as initial increased rating claims, based on 
a January 2002 VA Form 21-4138 filed in response to the 
January 2001 rating decision which granted the Veteran 
service connection for the issues on appeal.  The Board 
liberally construes this January 2002 VA Form 21-4138 as a 
timely notice of disagreement to that rating decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 28, 2004, the Veteran's panic disorder with 
agoraphobia was not manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, or mild memory loss (such as 
forgetting names, directions, recent events).

2.  Since May 28, 2004, the Veteran's panic disorder with 
agoraphobia has not been manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, a difficulty with 
understanding complex commands, an impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, or a difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  Prior to May 28, 2004, the criteria for an initial rating 
in excess of 10 percent for the Veteran's panic disorder with 
agoraphobia were not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9412 (2007).

2.  Since May 28, 2004, the criteria for an initial rating in 
excess of 30 percent for the Veteran's panic disorder with 
agoraphobia have not been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9412 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As noted above, the Board finds that in January 2002 the 
Veteran expressed his timely disagreement with the January 
2001 decision granting him service connection for the 
conditions on appeal.  As such, the Veteran has appealed the 
initial evaluations assigned and the severity of his 
disabilities is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially assigned a 10 percent evaluation 
for his panic disorder with agoraphobia, effective from the 
day following his separation from active duty.  The 
evaluation was subsequently increased to 30 percent, 
effective from May 28, 2004.  Accordingly, the ratings 
assigned will be assessed both prior to and since May 28, 
2004.

A.	 Prior to May 28, 2004
As noted, prior to May 28, 2004, the Veteran was in receipt 
of a 10 percent evaluation for his panic disorder with 
agoraphobia.  The Board does not find that a higher rating 
for this time period is warranted.

Under the General Rating Formula for Mental Disorders, a 
higher rating of 30 percent is warranted in the following 
circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).[30 
percent]

38 C.F.R. § 4.130, Diagnostic Code 9412(2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Also as noted above, in 
determining the appropriateness of the evaluation assigned to 
the Veteran's disability, the Global Assessment of 
Functioning scores assigned by medical providers throughout 
the course of this appeal will be discussed.  A GAF score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  A GAF score of 
61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The symptomatology necessary for a higher rating is not 
documented in the record prior to May 28, 2004.  As for mood 
and anxiety, at a VA examination of July 2000, the examiner 
found that the Veteran's mood was euthymic.  The Veteran 
specifically denied having depression or anxiety.  As for 
suspiciousness, he did not display or report trouble in this 
regard and the examiner found no cognitive problems, stating, 
"[h]is thinking was coherent, tight in association, with no 
clear-cut delusions.  As for chronic sleep impairment, the 
Veteran had no complaints in this regard and no findings were 
made addressing this.  As for memory functioning, the 
examiner found, "his memory was good for remote and recent 
events, with good knowledge of current events."

In addition, the examiner determined the Veteran's GAF score 
was 70.  Again, a GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  

While the examiner did note the Veteran's panic attacks, and 
find "some very mild difficulties in social and occupational 
functioning," the Board does not find this warrants a higher 
rating.  Overall, the symptomatology contemplated by a 30 
percent rating is not documented.  The Veteran's GAF score 
was at the highest point of the mildest parameter available.  
The Veteran reported he was enrolled in school at the time to 
become a computer programmer, and no problems were noted in 
this regard.  He was married, and the examiner specifically 
found that the Veteran functioned well overall and had 
meaningful interpersonal relationships.  No additional 
evidence sufficient for rating this disability is found in 
the VA treatment notes of record for this time period.  
Accordingly, the Board must find that prior to May 28, 2004, 
the criteria for an initial evaluation in excess of 10 
percent were not met.

B.	Since May 28, 2004
As noted, since May 28, 2004, the Veteran has been in receipt 
of a 30 percent evaluation for his panic disorder with 
agoraphobia.  The Board does not find that a higher rating 
for this time period is warranted.

Under the General Rating Formula for Mental Disorders, a 
higher rating of 50 percent is warranted in the following 
circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]
		
38 C.F.R. § 4.130, Diagnostic Code 9412 (2007).

Here, essentially the only symptomatology supportive of a 
higher rating documented in the record since May 28, 2004, is 
evidence of panic attacks.  Documentation of the remaining 
symptoms necessary for a higher rating is not present.  As 
for the Veteran's affect, at VA examinations of October 2005 
and July 2004, his affect was found to be "normal."  In a 
VA treatment note of March 2005, the Veteran's affect was 
"mildly depressed," and in a VA treatment note of July 2004 
his affect was "appropriate."  As for speech, both VA 
examiners found his speech was "within normal limits."  As 
for complex commands, memory, and judgment, the October and 
July examiners found the Veteran has "no difficulty 
understanding commands," has a normal memory, and no 
impairment of judgment.  The March 2005 and July 2004 VA 
treatment notes similarly document no impairment in judgment.  
As for the remaining symptomatolgy, the October 2005 and July 
2004 examiners found that the Veteran's abstract thinking is 
not impaired, his mood is normal, and that he has no 
difficulty in establishing and maintaining effective work and 
social relationships.  Occupational and social impairment 
with reduced reliability and productivity due his symptoms 
can not be said to be reduced by those symptoms.

In addition, the October 2005 and July 2004 examiners each 
assigned a GAF score of 60.  A GAF score of 61-70 
contemplates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The Board acknowledges that the record is replete with 
evidence of the Veteran's frequent panic attacks, a symptom 
contemplated by the 50 percent rating.  Moreover, the March 
2005 and July 2004 VA treatment notes reflect some mild mood 
disturbances (a mildly depressed mood and an anxious mood, 
respectively), a symptom also contemplated by the 50 percent 
rating.  However, this alone is not enough to justify a 
higher rating.  Overall, the Veteran's symptoms, combined 
with his GAF scores, are not supportive of a higher rating.  
Moreover, both the July 2004 and October 2005 explicitly 
found the Veteran is able to establish and maintain effective 
work and social relationships.  No impairment in this regard 
was noted.  As such, the Board finds that since May 28, 2004, 
an evaluation in excess of 30 percent is not warranted.


ORDER

An initial evaluation for the Veteran's panic disorder with 
agoraphobia in excess of 10 percent prior to May 28, 2004, 
and in excess of 30 percent therefrom, is denied.


REMAND

A remand is necessary in order to afford the Veteran a 
current VA examination for his back disability before the 
increased rating claim is adjudicated.  The Veteran was last 
afforded a VA examination of his spine in 2004.  Although he 
was subsequently examined in October 2005, that examination 
report does not contain any range of motion findings for his 
thoracolumbar spine.  The report simply states that the 
Veteran's range of motion was "limited in all directions."  
A notation in the file following the report indicates that 
the thoracolumbar examination findings had been omitted from 
the October 2005 examination report, that the Veteran was 
scheduled for another examination but did not report for the 
appointment, and that the Veteran subsequently contacted QTC 
about his failure to attend but was refused another 
examination.  

The Board finds that evidence from 2004 is too remote to 
asses the current status of the Veteran's arthritic 
condition, particularly since at the 2005 VA examination, the 
Veteran complained of more severe symptomatology than he had 
in the past, including increased pain, the inability to bend 
or sit for prolonged periods of time and increased 
absenteeism from work due to the condition.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).  (Finding a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Moreover, in the case 
of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  For all of these reasons, the complete 
and current status of the Veteran's service-connected low 
back disability for VA rating purposes must be obtained 
before the claim can be adjudicated.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination 
in order to determine the current 
severity of mild multilevel spondelotic 
disease of the lumbar spine.  The 
examination report must include ranges of 
motion, with notations as to the degree 
of motion at which the Veteran 
experiences pain, if any.  The examiner 
should identify and completely describe 
all current symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


